Citation Nr: 1312105	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include secondary to a left knee patellofemoral syndrome with degenerative joint disease.  

2.  Entitlement to service connection for a low back disorder, to include secondary to a left knee patellofemoral syndrome with degenerative joint  disease.  

3.  Entitlement to a rating in excess of 10 percent for a left knee patellofemoral syndrome with degenerative joint  disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 13, to July 10, 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2009, the Veteran testified at a videoconference hearing before an acting Veterans Lay Judge.  A transcript of that hearing is associated with the claims file.  The Veteran was notified by letter in January 2013 that the individual who conducted his hearing is not available to participate in this decision, and the appellant was offered an opportunity to testify at a different hearing.  The Veteran did not respond, and has not indicated that he wants to appear at a new hearing.  Hence, the Board will proceed.

In a February 2009 rating decision service connection was granted for degenerative joint  disease of the left knee effective October 25, 2005.  The rating decision explained that a separate disability could not be assigned as the evaluation of the same disability under various diagnoses was to be avoided.  38 C.F.R. § 4.14 (2012).  All service-connected conditions were combined as reflected on the title page of this decision.  

During the appellate term the Veteran was assigned temporary total ratings on three occasions due to convalescence following left knee procedures.  Following periods of temporary total ratings the disability rating was returned to 10 percent which continues to be in effect today.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The claim of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A low back disability, to include degenerative disc disease of the thoracolumbar spine at L4-L5 with spinal stenosis, was not shown in service or to a compensably disabling degree within one year of separation from active duty, and was not caused or permanently aggravated by a service-connected left knee disorder.  

2.  A right knee disorder, to include chondromalacia, was not shown in service or for several years thereafter, and was not caused or permanently aggravated by the Veteran's service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in-service, lumbar arthritis may not be presumed to have been so incurred, and a low back disorder was not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

2.  A right knee disorder was not incurred or aggravated in-service, arthritis of the right knee may not be presumed to have been so incurred, and a right knee disorder was not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recent readjudicated in February 2009. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The information and evidence associated with the claims file and Virtual VA consist of his service treatment records, VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as degenerative disc disease/degenerative joint  disease (arthritis) to a degree of 10 percent within one year from the date of termination of such active duty service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in certain 
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Factual Background

The service treatment records are negative for any symptoms, complaints or diagnoses of either a low back or right knee disability.  They show that the Veteran had left knee problems almost immediately after service entrance and that he received a medical discharge because of left knee patellofemoral syndrome.  At a May 2002 discharge examination no back or right knee disorder was diagnosed, and the appellant did not report pertinent pathology.

Service connection for the left knee patellofemoral syndrome was established in a July 2002 rating decision.  A 10 percent rating was established, effective the date after discharge.  

Post service VA records reflect that the Veteran's left knee complaints continued over the years, and he underwent additional left knee procedures in 2005, 2006, and 2008.  Temporary total ratings were assigned for periods of convalescence post surgery as reflected in rating decisions of record.  

As to initial complaints associated with the right knee and low back, the treatment records reflect that VA X-rays of the knees in January 2005 revealed normal findings.  Additional right knee complaints were noted later that year as indicated upon reports in September 2005.  Bilateral knee arthralgia was noted.  On at least one occasion (in October 2005) the Veteran reported low back pain.  

Upon VA examination of the knees in July 2006, the examiner noted that the claims file was reviewed.  Right knee arthralgia and chondromalacia patella of the right knee was diagnosed.  X-ray showed no degenerative joint  disease.  The examiner opined that the appellant's right knee disorders were less likely as not (less than 50/50 probability) caused by or a result of the service-connected left knee.  For rationale, the examiner noted that according to literature, chondromalacia is the result of a problem within the knee joint, and the common initiating causes included maltracking or tilt of the patella and synovial plica.  It might also be related to trauma, overuse, or abnormal forces on the knee joint, and could develop in athletes, including runners.  The examiner noted that the Veteran ran track for several years when he was a teenager.  

In a November 2006 supplement to VA progress note, a VA orthopedic assistant noted that the diagnosis was chondromalacia patellae.  The inservice left knee injury was noted.  It was further noted that right knee pain began in 2003.  The physician's assistant added that the right knee "could be" secondary to compensating for the left knee.  

VA records reflect that in July 2007, the Veteran was seen by a VA chiropractor, with complaints of neck problems after lifting boxes.  Central lower thoracic pain was noted in February 2008.  Lower back and lateral lower extremity pain and numbness were noted.  VA records in March 2008 show that a magnetic resonance imaging of the spine showed a disc protrusion at L4-5 level, encroaching on the L5 nerve roots bilaterally.  There was moderate spinal stenosis.  

VA requested an opinion regarding etiology of low back and right knee disorders in February 2009.  A VA examination was conducted that same month by the examiner who reviewed the file and examined the Veteran in 2006.  The examiner noted that the claims file was again reviewed.  Following evaluation of the Veteran, it was opined that degenerative disc disease of the thoracolumbar spine at L5-L5 with spinal stenosis was not caused by or a result of the service-connected left knee disorder.  For rationale, he noted that except for documented flare-ups, the Veteran's gait had been essentially normal.  There was no abnormal shoe wear and no calluses or other evidence of abnormal weight bearing.  

As for the right knee, the VA examiner opined that right knee chondromalacia was not caused by or a result of the appellant's left knee disorder. The rationale offered mirrored that provided when he examined the Veteran in 2006.  

In June 2009, the Veteran testified that he was in constant knee and back pain.  He reiterated his argument that his knee and back problems were related to his left knee disorder.  At a videoconference hearing that same month, the Veteran testified in support of his claims.  He stated that his left knee had worsened, and argued that service connection was warranted for his back and right knee disorders.  

Analysis

It is the Veteran's primary assertion that current low back and right knee disorder are secondary to his service-connected left knee disorder.  The Board will also initially address whether such conditions can be service-connected on direct incurrence grounds.  

With respect to a grant of service-connection for a low back or right knee condition on a direct incurrence basis, the record reflects that there were no inservice back or right knee complaints.  It was not until 2005, i.e., several years after service right knee and back complaints were reported.  Moreover, it was not until multiple years after service that lumbar degenerative disc disease and right knee chondromalacia were diagnosed.  This multi-year gap between discharge from active duty service is for consideration in determining whether the Veteran's low back and right knee disabilities are  related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  While this time gap is not necessarily controlling, it is significant that there is no competent evidence etiologically relating either the Veteran's current low back or right knee disability to any incident of his service.  Rather, the evidence establishes a remote onset due to a post-service cause.  

Accordingly, in the absence of credible evidence of continuity of symptomatology, and in the absence of competent evidence that causally links the Veteran's low back or right knee disabilities to service, the Board finds that the evidence of record preponderates against a grant of service connection on a direct incurrence basis.  

In order to establish service connection on a presumptive basis, the Veteran's lumbar degenerative disc disease must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of his active duty service.  In this case, there is no evidence that either lumbar degenerative disc disease or right knee arthritis was manifested to a compensable degree within one year of his 2002 separation from active duty.  Hence, the evidence preponderates against establishing that the Veteran is entitled to service connection on a presumptive basis for his current low back disorder.  

With regard to a grant of service connection for low back and right knee disabilities on a secondary basis, the Board is cognizant of the physician's assistant statement in 2006 that the Veteran's right knee "could be" secondary to left knee compensation.  With respect the question whether the Veteran's service-connected left knee disability either caused or aggravated his current right knee disability, however, a VA examiner opined in 2006 and again in 2009 that it did not.  The examiner also addressed whether low back degenerative disc disease was related to the left knee at the 2009 exam.  He found that it did not.  The examiner noted that the Veteran's gait was essentially normal except for documented flare-ups, and there was no evidence of abnormal weight bearing that might result in a back disorder.  The examiner also noted that the Veteran's shoes showed no abnormalities, and he had no calluses which might suggest such.  

In cases such as this where there are conflicting statements from medical professionals regarding the etiology of the Veteran's right knee disability, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States Court of Appeals for Veterans Claims stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In weighing the probative value of the evidence, the Board notes all of the medical opinions are competent evidence.  However, the Board observes that the VA examiner in 2006 and 2009 reviewed the claims file and specifically noted in 2009 that the left knee disorder did not cause the appellant to compensate his gait, etc.  This finding contrasts the physician's assistant who noted that the right knee "could be" secondary to left knee compensation.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and that a medical opinion is inadequate when unsupported by clinical evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  

Further, the physician's assistant's opinion that right knee problems "could be" secondary to the left knee disorder is both equivocal and speculative.  At most, it does little more than indicate the possibility that the conditions are related.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (doctor's statement framed in terms such as "could have been" is not probative).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

Thus, in determining whether the Veteran's current right knee disability is related to his service-connected left knee disability, the Board finds the 2006 and 2009 VA examination reports to be of greater probative value in that the examiner provided supporting clinical data and rationale against an etiological relationship.  Moreover, he specifically addressed that there was no significant left knee compensation as reported by the assistant.  Therefore, the Board concludes that the preponderance of the most probative evidence is against finding that the Veteran's current right knee disability was caused or aggravated by his service-connected left knee disorder.  Moreover, as noted above, the VA examiner opined in 2009 that current low back problems were also not associated with the left knee.  Again, it was specifically noted that there was no evidence of significant abnormal weight bearing due to the left knee.  

Although lay persons are competent to provide opinions on some medical issues, Kahana v. Nicholson, 24 Vet. App. 428, 435 (2011), as to the specific conditions in this case, (low back and right knee disorders), it is concluded that they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnoses cancer).  

Overall, it is the determination of the Board that service connection is not warranted for a low back or right knee disability, to include secondary to a service-connected left knee disorder.  The claims must be denied.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a low back disorder is denied.  

REMAND

The Veteran is service-connected for left knee chondromalacia with degenerative joint  disease.  He was last examined in February 2009 following a third knee procedure in 2008.  In statements and testimony since that evaluation, he has asserted that his left knee symptoms have worsened.  It is concluded that a contemporaneous VA examination of the left knee should be accomplished.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left knee disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's left knee disability.  The claims folder, Virtual VA and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner is to provide the range of flexion and extension of the left knee in degrees and indicate whether there is objective evidence of pain on motion.  

The examiner must indicate whether the left knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.  

The examiner is to indicate whether there is evidence of recurrent subluxation or lateral instability of the left knee, and if so, the degree of same.  All left knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's left knee disability.  

The examiner must address the impact the Veteran's left knee disability on his ability to secure or follow a substantially gainful occupation.  

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


